DETAILED ACTION
	The Information Disclosure Statement filed on May 8, 2020 has been reviewed and considered by the Examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reed et al (US 7,744,009).
Reed et al discloses a spring anchor assembly for fastening track rail to a tie comprised of a spring anchor 50 having an elongated body with a hook end, shown at the right side of figure 5 and engaging with the foot of the rail 45, and a tail end 54 opposite the hook end that engages with a catch, and a middle section extending beneath the base of the rail and through an insulator forming a belly section extending beneath a downward extending wall structure 170 at the center of the insulator. The insulator is fitted upon the spring anchor, as shown in figures 4 and 5, and includes an upper insulator side 22 exposed between the hook end and the tail end and a lower insulator side 20. A first outer insulator wall 12 and a second outer insulator wall 23 extending downward from the upper insulator side, as shown in figure 1. The first outer insulator wall and the second outer insulator wall each include an upper peripheral edge extending along the upper insulator side, and a lower peripheral edge extending curvilinearly along the lower insulator side, also shown in the cross section of figure 1. The insulator further includes a plurality of ribs 161, 163 extending fore and aft from the first outer insulator wall to the second outer insulator wall, and downward from the upper insulator side to termination locations spaced upward from the lower peripheral edges, as shown in figures 7 and 8. The outer walls form a curvilinear shape, as shown in the cross section of figure 1 and inward extending hooks are formed at the bottom of the outer walls. 
Allowable Subject Matter
Claims 7, 8, 10-14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
September 26, 2022